DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1-20, “a rotational axis” This term does not impart any real structure. The claim is awkwardly worded because the limitation is trying to impart structure but the term is more of a directional construct. 
Correction requires that  a rotational axis be recited as structure. “a rotational axis passing through an aperture in workpiece engagement structure, a second aperture in the turntable engagement which then ties the limitation to some structure. The corrections would have to be made in all of the claims affected and dependent claims.
For example
1 . A pneumatic fixture clamp, comprising:

a housing having a rotational axis passing through an aperture in workpiece engagement structure, and a housing exterior surface, the housing exterior surface including:

a workpiece engagement surface intersected by the rotational axis passing through the aperture in workpiece engagement structure and configured for engaging a workpiece assembly; and

a turntable engagement surface disposed on a side of the housing opposite the workpiece engagement surface, intersected by the rotational axis of passing through the aperture in the  turntable engagement structure , and configured for engaging a turntable of a machine center;

a chamber defined in the housing between the workpiece engagement surface and the turntable engagement surface along the rotational axis of the apertures;

a piston slidably disposed in the chamber and configured for being driven between an extended position and a retracted position relative to the chamber;

a drawbar having a proximal end connected with the piston such that the piston is configured for driving the drawbar between an extended state and a retracted state of the drawbar which respectively correspond with the extended position and the retracted position, and a distal end connected to a clamping mechanism configured for releasably engaging a workpiece assembly; and

a fluid passage defined in the housing, connected to the chamber, and configured for providing fluid from a fluid line to the chamber so as to drive the piston from the extended position toward the retracted position.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  “a rotational axis passing through an aperture in workpiece engagement structure, a second aperture in the turntable engagement which then ties the limitation to some structure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. There is no prior art that discloses two surfaces being rotational connected. The prior art will be listed although having these deficiencies.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE D WILSON whose telephone number is (571)272-4499. The examiner can normally be reached M-TH 6;30-4;30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEE D. WILSON
Examiner
Art Unit 3723



Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        June 28, 2022